DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to electronic device having a display device that identifies a condition whether a condition for changing a refresh rate of to a display between a current refresh rate to a target refresh rate  for the display.
 Each independent claim identifies, inter alia, the uniquely distinct features 
“identify whether a condition for changing a refresh rate of the display is satisfied; 	based on identifying that the condition is satisfied, identify a target refresh rate and a current refresh rate of the display;
determining a switching speed for the switching to the target refresh rate, based on the target refresh rate and the current refresh rate, wherein when the target refresh rate is higher than the current refresh rate, the switching speed is faster than when target refresh rate is lower than the current refresh rate; and
change the refresh rate of the display to a first refresh rate between the current refresh rate and the target refresh rate before changing the refresh rate of the display to the target refresh rate, wherein the first refresh rate is determined based on the switching speed. ”

The closest prior arts of:
Wang et al. (U.S. Patent No. 9,524,694) discloses a method of changing a refresh rate of a display device in Fig. 2 to a first refresh rate (12Hz) between the current refresh rate (60HZ) target refresh rate (4Hz) in Fig. 4.
Nambi et al. (US 2018/0350313) discloses a method of using timing parameter to change a refresh rate of a display device in Fig. 20.
Ranganathan (US 2003/0156074) discloses a method of using brightness parameter to change refresh rate in Fig. 5A.
Holland et al. (US 2020/0074583) discloses a method of using display panel refresh duration parameter for a display device (paragraph [77]).
However, either singularly or in combination, the cited prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (US 2015/0248873) discloses in Figs. 8 and 9 a method to change the a refresh rate of a display device to a first refresh rate (20Hz, 12Hz…1.02Hz) between a current refresh rate (30Hz) and a target refresh rate 1Hz.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUC Q DINH/Primary Examiner, Art Unit 2692